 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    OSSIE SLAUGHTER,

10                                  Plaintiff,            Case No. C16-1067 RSM

11           v.
                                                          ORDER GRANTING DEFENDANTS’
12    DAN WHITE, et al.,                                  MOTION FOR SUMMARY
                                                          JUDGMENT AND DISMISSING
13                                  Defendants.           ACTION

14

15          The Court, having reviewed plaintiff’s third amended complaint, defendants’ motion for

16   summary judgment, the Report and Recommendation of the Honorable James P. Donohue,

17   United States Magistrate Judge, the objections filed by Plaintiffand the remaining record, hereby

18   finds and ORDERS:

19          (1)     The Report and Recommendation is approved and adopted.

20          (2)     Defendants’ motion for summary judgment (Dkt. 103) is GRANTED.

21          (3)     Plaintiff’s third amended complaint (Dkt. 82), and this action, are DISMISSED

22   with prejudice as to defendants Lance Rogers and Steve Ewing.

23
     ORDER GRANTING DEFENDANTS’
     MOTION FOR SUMMARY JUDGMENT
     PAGE - 1
 1          (4)    The Clerk is directed to send copies of this Order to plaintiff, to counsel for

 2   defendants, and to the Honorable James P. Donohue.

 3          DATED this 31st day of January 2019.

 4

 5                                                A
                                                  RICARDO S. MARTINEZ
 6                                                CHIEF UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER GRANTING DEFENDANTS’
     MOTION FOR SUMMARY JUDGMENT
     PAGE - 2
